OPINION
PER CURIAM:
Appellant (plaintiff below) is the owner and operator of a picture theater in the city of Lorain, and the appellee (defendant below) Mrs. Nazera Zegiob is also the owner and operator of a picture theatre in the same neighborhood.
Appellee Mrs. Zegiob obtained a permit signed by two members of the zoning board of appeals (which was filed with and approved by the city engineer) to construct, upon an adjoining lot not zoned for such use, an addition to the theatre owned bs Mrs. Zegiob.
Appellant, whose theater was a block and a half distant, and who desired “to keep out competition,” brought this action against the appellee Zegiob, and the appellee Henry F. Alexander as city engineer, to compel said engineer to revoke said permit and to enjoin Mrs. Zegiob from constructing such addition.
The cause has been submitted upon a transcript of the evid nee taken in the trial court and additional evidence taken in this court.
Our conclusion is that the board of appeals had authority under the zoning ordinance-to vary the strict application of the provisions of the zoning ordinance as said board did in this case in granting said permit and that, considering all of the circumstances, the board was justified in so doing.
The board, however, should have observed and followed the plain provisions of the zoning ordinance as to procedure, and it is no excuse that the board had never done so; but in this case such failure does not require this court to grant injunctive relief to appellant, whose only interest, other than as a general citizen, is to prevent competition in a legitimate business.
A decree may be entered finding, upon the pleadings and the evidence, in favor of appellees and dismissing appellant’s petition at his costs.
WASHBURN, PJ., DOYLE, J., and STEVENS, J., concur.